Exhibit 99.2 For ReleaseImmediate Contacts(News Media) Tony Zehnder, Corporate Communications 312.396.7086 (Investors) Scott Galovic, Investor Relations 317.817.3228 Conseco Seeks Amendment to Senior Credit Facility to Provide Covenant Relief in Exchange for Additional Principal Payments; Changes Would Be Subject to Completion of Public Stock Offering Carmel, Ind., December 08, 2009: Conseco, Inc. (NYSE: CNO), reported today that it is seeking an amendment to its senior credit facility.The amendment would become effective upon the closing of the Company’s previously announced proposed public offering of common stock.“This amendment would provide additional covenant margin over the next two years, allowing us greater focus on profitably growing our business segments and increasing shareholder value,” said Conseco CFO Ed Bonach. The changes to the senior credit facility being sought would include: · the minimum risk-based capital ratio requirement would remain at 200% through December 31, 2010 and would increase to 225% for 2011 and 250% for 2012 (the risk-based capital requirement is currently scheduled to return to 250% after June 30, 2010); · the required minimum level of statutory capital and surplus would remain at $1.1 billion through December 31, 2010 and would increase to $1.2 billion for 2011 and $1.3 billion for 2012 (the required minimum level of statutory capital and surplus is currently scheduled to return to $1.27 billion after June 30, 2010); · the interest coverage ratio requirement would remain at 1.5x through December 31, 2010 and would increase to 1.75x for 2011 and 2.0x for 2012 (the interest coverage ratio requirement is currently scheduled to return to 2.0x after June 30, 2010); and · the debt to total capital ratio requirement would remain at 32.5% through December 31, 2009 and would change to 30.0% thereafter (the debt to total capital ratio requirement is currently scheduled to return to 30.0% after June 30, 2010). In exchange for the covenant relief, Conseco would agree to pay $150 million of the first $200 million of net proceeds from its proposed public offering of common stock to the lenders and, in addition, to pay 50% of any net proceeds in excess of $200 million from the offering.The credit facility currently requires the Company to pay 50% of the net proceeds of any equity issuance to the lenders. - more - Conseco December 08, 2009 The amendment would modify the Company’s principal repayment schedule to eliminate any principal payments in 2010 and provides for principal payments of $35 million in 2011, $40 million in 2012 and $40 million in 2013.The Company currently is required to make principal repayments equal to 1% of the initial principal balance each year, subject to certain adjustments, and to make additional principal repayments from excess cash flow.The current principal balance of the senior credit facility is $817.8 million, and the senior credit facility matures in October 2013. The amendment would also provide that the 1% payment in kind, or PIK, interest that has accrued since March 30, 2009 as an addition to the principal balance under the senior credit facility would be replaced with a payment of an equal amount of cash interest.The amount of accrued PIK interest (expected to be approximately $6 million) would be paid in cash when the amendment becomes effective.The deletion of the 1% PIK interest and the payment of an equal amount of cash interest would not impact reported interest expense.The amendment would become effective on the date, on or before January 15, 2010 (unless extended by the agent for the lenders), on which the Company makes the principal payment described above from the net proceeds of the public offering of the common stock.In connection with the amendment, Conseco would expect to incur approximately $2.3 million of fees and expenses and to write off approximately $1 million of unamortized debt issuance costs. This press release does not constitute an offer to sell, or the solicitation of an offer to buy, any securities.A registration statement relating to common stock of the Company has been filed with the Securities and Exchange Commission but is not yet effective.These securities may not be sold nor may offers to buy be accepted prior to the time the registration statement becomes effective. About
